Exhibit 10.1

AMENDMENT TO CREDIT AGREEMENT

by and between

INFOSONICS CORPORATION, a Maryland corporation

and

WELLS FARGO HSBC TRADE BANK, N.A.

Dated as of

September 29, 2006

 

 

September 29, 2006

Mr. Jeff Klausner

InfoSonics Corporation

5880 Pacific Center Blvd.

San Diego, CA 92121

Dear Jeff:

This letter is to confirm that Wells Fargo HSBC Trade Bank, National Association
(“Trade Bank”) has agreed to extend the maturity date of that certain credit
accommodation granted by Trade Bank to InfoSonics Corporation, a Maryland
corporation (“Borrower”) in the maximum principal amount of Twenty-Five Million
Dollars ($25,000,000), pursuant to the terms and conditions of that certain
Credit Agreement between Trade Bank and Borrower dated as of October 6, 2005 as
amended from time to time (the “Agreement”).

The maturity date of said credit accommodation is hereby extended until November
1, 2006. Until such date, all terms and conditions of the Agreement, which
pertain to said credit accommodation, shall remain in full force and effect,
except as expressly modified hereby.  The promissory note dated as of October 6,
2005 executed by Borrower and payable to the order of Trade Bank which evidences
said credit accommodation (the “Note”), shall be deemed modified as of the date
this letter is acknowledged by Borrower to reflect the new maturity date set
forth above. All other terms and conditions of the Note remain in full force and
effect, without waiver or modification.

Borrower acknowledges that Trade Bank has not committed to make any renewal or
further extension of the maturity date of the above-described credit
accommodation beyond the new maturity date specified herein, and that any such
renewal or further extension remains in the sole discretion of Trade Bank.  This
letter constitutes the entire agreement between Trade Bank and Borrower with
respect to the maturity date extension for the above-described credit
accommodation, and supersedes all prior negotiations, discussions and
correspondence concerning said extension.

Please acknowledge your acceptance of the terms and conditions contained herein
by dating and signing one copy below and returning it to my attention at the
above address on or before September 29, 2006.

Very truly yours,

 

 

 

 

 

WELLS FARGO HSBC TRADE BANK,

 

 

NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Naseem Aboudaher

 

 

Name:

Naseem Aboudaher

 

Title:

Assistant Vice President

 

 

Relationship Manager

 


--------------------------------------------------------------------------------




 

Acknowledged and accepted as of September 29, 2006:

 

 

 

 

 

InfoSonics Corporation

 

 

 

 

 

 

 

 

By:

  /s/ Jeff Klausner

 

 

 

Name:

  Jeff Klausner

 

 

Title:

  Chief Financial Officer

 

 

 


--------------------------------------------------------------------------------